IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: ADOPTION OF J.D.M., JR.         : No. 195 MAL 2015
                                       :
                                       :
PETITION OF: C.M., MOTHER              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


IN RE: ADOPTION OF C.D.M.              : No. 196 MAL 2015
                                       :
                                       :
PETITION OF: C.M., MOTHER              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.